           Case 1:02-cr-01412-JAP Document 94 Filed 12/23/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,

       Plaintiff,                                                           Cr. No. 02-1412 JAP

 v.

 ARMINOUS RUDOLPH MATTHEWS
 III,

       Defendant.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Arminous Rudolph Matthews III’s request to restore the

civil rights and firearm rights that he lost because of a felony conviction. See REQUEST TO

RESTORE CIVIL RIGHTS AND FIREARM RIGHTS (Doc. 90). The United States opposes

Defendant’s request. See UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S

REQUEST TO RESTORE CIVIL RIGHTS AND FIREARMS RIGHTS (Doc. 93). For the

reasons below, the Court will deny Defendant’s request to restore his civil rights and firearm rights.

                                         BACKGROUND

       The facts in this case are undisputed. In 2003, Defendant pleaded guilty in this Court to

one count of possession with intent to distribute less than 500 grams of a mixture and substance

containing a detectable amount of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

See PLEA AGREEMENT (Doc. 56). That offense is a federal felony with a statutory punishment

of up to 20 years of incarceration. See 21 U.S.C. § 841(b)(1)(C). As a result of Defendant’s

conviction, Defendant became subject to the federal ban on possession of firearms by a convicted

felon. See 18 U.S.C. §§ 921(a)(20), 922(g)(1). Defendant also claims he has lost other federal civil
             Case 1:02-cr-01412-JAP Document 94 Filed 12/23/20 Page 2 of 5



rights, although he does not specify which rights those are. He now seeks a restoration of those

unspecified rights and his firearm rights. See Doc. 90 at 1.

                                                    DISCUSSION

         A. Restoration of Defendant’s civil rights

         Civil rights are “[t]he individual rights of personal liberty guaranteed by the Bill of Rights

and by the 13th, 14th, 15th, and 19th Amendments [of the United States Constitution], as well as

by legislation such as the Voting Rights Act.” See CIVIL RIGHT, Black’s Law Dictionary

(11th ed. 2019). Generally, the restoration of civil rights is understood to include the right to vote,

serve on a jury, possess firearms, and hold public office. United States v. Maines, 20 F.3d 1102,

1104 (10th Cir. 1994).1 For a defendant’s civil rights to be restored, he must show that his rights

have been restored under the laws of the convicting jurisdiction. See Beecham v. United States,

511 U.S. 368, 371 (1994). Because Defendant was convicted in the United States District Court

for the District of New Mexico, he must prove that his rights have been restored under federal law.

         That task is easier said than done. In Beecham, the Supreme Court left open the question

of whether a federally convicted felon could restore his civil rights under federal law:

         We express no opinion on whether a federal felon cannot have his civil rights
         restored under federal law. This is a complicated question, one which involves the
         interpretation of the federal law relating to federal civil rights, see U.S. Const., Art.
         I, § 2, cl. 1 (right to vote for Representatives); U.S. Const., Amdt. XVII (right to
         vote for Senators); 28 U.S.C. § 1865 (right to serve on a jury); consideration of the
         possible relevance of 18 U.S.C. § 925(c) (1988 ed., Supp. IV), which allows the
         Secretary of the Treasury to grant relief from the disability imposed by § 922(g);
         and the determination whether civil rights must be restored by an affirmative act of
         a Government official, see United States v. Ramos, 961 F.2d 1003, 1008 (CA1),
         cert. denied, 506 U.S. 934 (1992), or whether they may be restored automatically
         by operation of law, see United States v. Hall, 20 F.3d 1066 (CA10 1994).
1
 While the right to run for public office is generally considered a civil right, which may be lost due to a state conviction,
federal law does not provide such a prohibition for seeking or holding federal office. See Walker v. United States, 800
F.3d 720, 723–24 (6th Cir. 2015). The United States agrees that Defendant was never deprived of his right to run for
public office. See Doc. 93 at 6 (“Thus, the defendant’s right under federal law to run for federal elected office cannot be
restored because he never lost it.”).

                                                             2
             Case 1:02-cr-01412-JAP Document 94 Filed 12/23/20 Page 3 of 5




511 U.S. at 373.

         Predictably, following Beecham, courts have reached different conclusions about whether

they have the authority to restore an individual’s federal civil rights. Indeed, courts appear

conflicted about whether federal procedure even exists for the restoration of federal civil rights.

See, e.g., Walker, 800 F.3d at 723 (analyzing whether the plaintiff’s civil rights were restored under

federal law, ultimately concluding that they were not); United States v. Shepard, 2020 WL

1898888, at *2 (D. Ariz. Apr. 15, 2020) (holding that the court “does not have the authority to

restore Shepard’s civil rights”). Even Beecham itself appears to tacitly acknowledge that no federal

procedure exists for the restoration of civil rights. 511 U.S. at 373 (“Under our reading of the

statute, a person convicted in federal court is no worse off than a person convicted in a court of a

State that does not restore civil rights.”).

         Assuming that this Court could restore Defendant’s civil rights, the Court declines to do

so. Defendant asks the Court to restore “any and all civil rights” he lost as a result of his felony

conviction. Doc. 90 at 2. Despite that broad request, Defendant’s filing only refers to his right to

vote. See id. at 1.2 In support of the restoration of his right to vote, Defendant relies on a New

Mexico statute, which automatically restores an individual’s right to vote upon completion of his

sentence. See NMSA 1978, § 31–13–1 (2005). But Defendant was convicted in federal court, and

thus the restoration of his rights under New Mexico law is not in itself enough. See Beecham, 511

U.S. at 370–71 (adopting the Fourth Circuit’s position that “state restoration of civil rights could

not undo the federal disability flowing from a federal conviction”); Walker, 800 F.3d at 722

(rejecting the plaintiff’s argument that restoration of his rights under Tennessee law was sufficient


2
 Importantly, Defendant’s filing does not ask for the restoration of his right to serve on juries. Accordingly, the Court
make no determination as to that civil right.

                                                           3
               Case 1:02-cr-01412-JAP Document 94 Filed 12/23/20 Page 4 of 5



to restore his federal civil rights). Moreover, the United States points out that Defendant was never

a New Mexico citizen and, therefore, has never been registered to vote in New Mexico. Doc. 93

at 2.3 Thus, even if the state procedure applied here, Defendant has not met his burden of showing

that he has complied (or could comply) with the statutory requirements of New Mexico state law.

See United States v. Baer, 235 F.3d 561, 563 (10th Cir. 2000) (rejecting the defendant’s bare

assertions that his rights were restored under state law); see also NMSA 1978, § 1-4-1 (“No person

shall vote at any election unless he is registered as required by the Election Code.”).

           At bottom, by merely asking for his civil rights to be restored, Defendant fails to establish

that the Court should—or could—restore his civil rights. Cf. United States v. Flower, 29 F.3d 530,

535–36 (10th Cir. 1994) (explaining that “[a] mere conclusory challenge . . . will not suffice to put

the court on notice” of whether a defendant’s civil rights have been restored). Without more, the

Court must deny Defendant’s request, as presently stated, at this time.

           B. Restoration of Defendant’s firearm rights

           Under 18 U.S.C. § 921(a)(20), a conviction does not disqualify an individual from

possessing firearms if that individual “has had civil rights restored.” As just described, only federal

law can nullify the effect of a federal conviction. See Beecham, 511 U.S. at 373–74. The Court has

already held that Defendant has not established that he is entitled to a restoration of his civil rights

under federal law. Because the restoration of civil rights is one prerequisite to the restoration of

firearm rights, Beecham, 511 at 372, the Court cannot restore Defendant’s firearm rights.




3
    Defendant has not offered any evidence to the contrary.

                                                              4
         Case 1:02-cr-01412-JAP Document 94 Filed 12/23/20 Page 5 of 5



      IT IS THEREFORE ORDERED THAT Defendant’s REQUEST TO RESTORE CIVIL

RIGHTS AND FIREARM RIGHTS (Doc. 90) is DENIED without prejudice.

      This case is DISMISSED without prejudice.




                                          ________________________________________
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                            5
